Citation Nr: 0102180	
Decision Date: 01/26/01    Archive Date: 01/31/01	

DOCKET NO.  97-17 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of 
head trauma.  

2.  Entitlement to service connection for the residuals of 
bruised ribs. 

3.  Entitlement to service connection for the residuals of a 
right leg injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

Upon review of the file, it is clear that the veteran has 
voiced disagreement with the denial of an increased 
evaluation for service-connected schizophrenia, as well as a 
finding of no clear and unmistakable error in a previous 
decision denying protection for service-connected 
schizophrenia at a rating of 50 percent.  While a Statement 
of the Case has been issued as to both of those issues, as of 
the present time, the veteran has failed to perfect his 
appeal.  Accordingly, those issues are not currently before 
the Board for appellate review.  

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for the residuals of head 
trauma will be the subject of the REMAND portion of this 
decision.  

The Board notes that, by a rating decision of December 1957, 
the RO denied entitlement to service connection for a scar of 
the right knee, claimed to be the result of a fall in 
service.  The veteran voiced no disagreement with that 
decision, which has now become final.  Based upon recent 
statements contained in the file, it would appear that the 
veteran's current claim involves other, unrelated injuries to 
his right leg.  Accordingly, the Board will confine its 
review to just such injuries.


FINDINGS OF FACT

1.  Chronic residuals of bruised ribs are not shown to have 
been present in service, or at any time thereafter.

2.  Chronic residuals of a right leg injury are not shown to 
have been present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic residuals of bruised ribs were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).

2.  Chronic residuals of a right leg injury were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of bruised 
ribs or any injury (other than the aforementioned scar) to 
the veteran's right leg.  At the time of a physical 
examination conducted in conjunction with medical board 
proceedings in April 1957, a physical examination, including 
laboratory studies, was entirely within normal limits, and no 
pertinent diagnoses were noted.

In November 1957, a VA general medical examination was 
accomplished.  At the time of examination, the veteran stated 
that he was "having no trouble" with his right leg.  

On orthopedic examination conducted in conjunction with the 
aforementioned general medical examination, the veteran 
complained of an injury to his right leg in 1956.  
Reportedly, while aboard ship, he fell 4 to 5 feet into the 
bilges, injuring the anterior aspect of his right leg.  These 
injuries consisted of superficial abrasions which were not 
bandaged.  The veteran was reportedly given one day free of 
duty, following which his wounds healed satisfactorily, with 
no further symptoms.  At the time of evaluation, the veteran 
voiced no complaints regarding his knee, ankle, or foot 
joints, nor was there any history of breakdown of skin 
wounds.  On physical examination, there were three scars 
present in the midportion of the veteran's right leg, as well 
as a transverse scar approximately 2 centimeters below those 
scars.  There was no evidence of any local tenderness, and 
the veteran displayed a full range of knee and ankle motion.  
The pertinent diagnosis was old abrasions of the anterior 
aspect of the right leg.  It was the impression of the 
examiner that the veteran had sustained minor abrasions of 
his right leg, which had produced "no disability."

On more recent VA orthopedic examination in February 1998, 
the veteran gave a history of "5 to 6" motor vehicle 
accidents, in particular, in 1986 and 1991, which, while they 
involved no loss of consciousness, did involve cervical and 
lumbar injuries, with disc herniation of a lumbar vertebra.  
The veteran further stated that, in 1954 and 1955, while in 
service, he was asked to secure a loose rudder on a ship, at 
which time he was struck in the left frontal face region.  
According to the veteran, at the time of this incident, he 
experienced no loss of consciousness.  Additional history 
included that of a head trauma in 1956, at which time the 
veteran "fell through a deck grate," injuring his right leg 
and left ribs.  

On physical examination, sensory, motor, and cerebellar 
evaluation were within normal limits.  Range of motion of the 
cervical and lumbar spines was grossly adequate.  The veteran 
denied any rib or right leg discomfort, and no pertinent 
diagnoses were noted.

Analysis

The veteran in this case seeks service connection for the 
residuals of bruised ribs and a right leg injury (other than 
scars), claimed to be the result of a fall in service.  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000).  

In the present case, service medical records, including a 
report of medical board proceedings, are entirely negative 
for history, complaints, or abnormal findings indicative of 
the presence of any chronic residuals of bruised ribs or an 
injury to the veteran's right leg.  Those same records, in 
fact, fail to indicate that, at any time during the veteran's 
period of active military service, he sustained any injuries 
whatsoever as the result of a fall.  While on VA orthopedic 
examination in November 1957, the veteran gave a history of a 
fall aboard ship, that examination revealed only the 
aforementioned scars for which service connection has 
previously been denied, and for which, based on his 
statements, the veteran is not currently seeking compensation 
benefits.  

The Board observes that, as of the time of a recent VA 
orthopedic examination in February 1998, the veteran denied 
any discomfort in his ribs or right leg.  In point of fact, 
neither in service, nor at any time thereafter, has the 
veteran been shown to suffer from chronic rib or right leg 
disability.  Under such circumstances, and absent evidence of 
chronic disability for which compensation benefits might 
potentially be granted, the veteran's claims must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-past Veterans 
Claims Assistance Act of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], as those provisions impact upon the "duty to 
assist" the veteran in the development of all facts pertinent 
to his claim.  However, in a case such as the one at hand, 
where there exists no evidence whatsoever of the disabilities 
for which compensation is being sought, it must be concluded 
that "no reasonable possibility" exists that assistance to 
the veteran would aid in the substantiation of his claims.  
Accordingly, the Secretary's duty has been fulfilled, and the 
veteran's claims are denied.


ORDER

Service connection for the residuals of bruised ribs is 
denied.  

Service connection for the residuals of a right leg injury is 
denied. 


REMAND

In addition to the above, the veteran in this case seeks 
service connection for the residuals of head trauma, claimed 
to be the result of a fall and/or blows to the head in 
service.  While it is true that, based on the evidence of 
record, the veteran sustained no such in-service trauma to 
the head, recent results of magnetic resonance imaging have 
shown a consistent area of encephalomalacia in the area of 
the left anterior parasagittal frontal lobe, felt to be the 
"likely sequela" of a previous unknown ischemic or traumatic 
insult.  The Board notes that, following a review of the 
veteran's file, it is clear that, since the time of his 
discharge from service, he has been involved in a number of 
traumatic incidents, and, in particular, numerous motor 
vehicle accidents.  At present, it is unclear whether the 
aforementioned area of encephalomalacia is the result of 
those (post-service) motor vehicle accidents, or some other 
incident or incidents of the veteran's period of active 
military service.

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for additional 
development, as well as for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, and those others noted above, a remand is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 1998, the date of the 
most recent treatment of record, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
an additional VA neurologic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
residuals of head trauma.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
neurologist should specifically comment 
as to whether the veteran currently 
suffers from chronic residuals of head 
trauma, and, if so, whether those 
residuals are as likely as not the result 
of some incident or incidents of service, 
as opposed to his numerous post-service 
motor vehicle accidents.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  Any opinions expressed must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO must review the 
claims file to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered. If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

